Citation Nr: 0024873	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  93-07 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
deformity, to include the issue of service connection 
secondary to residuals of fractured right malleolus.

2.  Entitlement to an increased rating for residuals, 
fractured right malleolus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1970.  This appeal arises from a July 1992 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).

In October 1997 and September 1998, the Board of Veterans' 
Appeals (Board) remanded the case for additional development.  
Subsequently, a May 2000 rating action continued the prior 
denials.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The weight of the evidence indicates that the veteran 
does not currently have a chronic bilateral foot disability 
causing his foot complaints.

3.  The veteran's service connected right ankle disorder is 
manifested by complaints of pain and objective findings of 
tenderness to palpation; range of motion is within normal 
limits, with no swelling or deformity.


CONCLUSIONS OF LAW

1.  A chronic bilateral foot disorder was neither incurred in 
or aggravated by service nor due to or the proximate result 
of a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(1999).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of fracture, right malleolus, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.102, Part 4, § 4.7, Codes 5262, 5270, 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991). That is, the Board finds 
that the veteran has presented claims which are plausible.  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

Bilateral Foot Deformity

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
The law also provides that service connection will also be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (1999).  Service connection has been granted for 
residuals of fracture of the right malleolus.

The service medical records contained in the claims folder 
are absent any indication of a left or right foot disorder. 

VA examinations in 1972, 1976, and 1990 do not show any 
complaints or findings related to the veteran's feet; he 
merely had right ankle complaints associated with his service 
connected malleolus fracture.  On VA examination in December 
1997, the examiner said that he was unable to state what the 
appellant's foot disorder was.  VA outpatient treatment 
reports include an August 1993 progress notation from the 
podiatry clinic, in which the appellant was diagnosed with 
"S/P [status post] ankle fracture resulting in permanent 
foot deformity."  

July 1995 X-rays were interpreted as showing old healed 
fracture of the right third, fourth, and fifth metatarsals, 
degenerative osteoarthritis of the metatarsophalangeal joint 
of the right second toe, subluxation of the proximal 
interphalangeal joint of the left 5th toe, and minimal spur 
formation at the posterior inferior aspect of the calcaneus 
bilaterally.

In an October 1997 progress notation, it was reported that 
the veteran had mild hallux valgus, and it was noted that 
1991 X-rays showed early osteophyte formation of both feet.

AVA orthopedic examination was conducted in June 1999.  The 
examiner noted no deformity of the feet on examination.  
There was no varus deformity of the feet, and no varus or 
valgus deformity of the os calcis.  There was full range of 
motion of the toes on plantar and dorsiflexion.  There was no 
weakness, and no atrophy of the calf musculature.  There was 
a small palpable exostosis on the dorsum of the #1 
metatarsophalangeal joints of both feet.  The examiner noted 
right foot discomfort associated with the service connected 
right ankle disability; however, there were no abnormal 
findings on examination.  X-rays of the left and right ankles 
and the left foot were normal.

The VA podiatry examination in July 1999 found no pain in the 
mid tarsal joints, and no weakness in the feet or toes.  
There were no abnormal callous formations and the veteran was 
able to heel and toe raise.  There were no physical signs of 
edema.  No foot disorder was diagnosed.

The weight of the evidence, including the most recent VA 
orthopedic and podiatry examinations, does not support a 
finding that the veteran has an ascertainable disorder 
accounting for his complaints of bilateral foot pain.  (Even 
assuming that the small palpable exostosis on the dorsum of 
the "mp joints #1" of both feet, noted on examination in 
June 1999, would constitute a deformity, there is no medical 
evidence of a nexus between such deformity and the veteran's 
period of service or the service connected right ankle 
disability.)  The interpretation of pathology noted on X-rays 
in July 1995 has not been confirmed on more recent 
examinations and disability is not clinically shown.  The 
veteran's complaints are symptoms only and do not constitute 
a diagnosed medical disorder.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition to which it is 
attributed, does not in and of itself constitute a disability 
for which service connection may be granted).

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for 
bilateral foot deformity, on either a direct incurrence or 
secondary basis. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310(a) (1999).  The facts do not raise 
a reasonable doubt which could be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1999).

Increased Rating- Fracture, Right Malleolus

The service medical records show that the veteran injured his 
right ankle during service in 1969.  Service connection was 
granted in June 1972 for residuals of fracture, right 
malleolus.  A 10 percent evaluation was assigned from 
February 1972.  That rating has been continued in subsequent 
rating actions.  The veteran contends that he is entitled to 
a higher evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  

The veteran's right ankle disability has been rated in 
accordance with Diagnostic Code 5262.  Under that code, the 
current 10 percent evaluation contemplates malunion of the 
tibia and fibula, with slight knee or ankle disability.  The 
next highest evaluation, 20 percent, requires evidence of 
moderate knee or ankle disability.  38 C.F.R. Part 4, 
Diagnostic Code 5262 (1999).

Under Code 5272, the current 10 percent evaluation 
contemplates moderate limitation of ankle motion.  A 20 
percent evaluation is appropriate where marked limitation of 
ankle motion is demonstrated.  38 C.F.R. Part 4, Diagnostic 
Code 5271 (1999).  A higher evaluation would require evidence 
of ankylosis of the ankle.  38 C.F.R. Part 4, Diagnostic Code 
5270 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

A VA examination was conducted in December 1997.  The veteran 
reported constant pain and aching in the right ankle; this 
pain was at times severe.  On examination, there was no 
deformity of the malleolar area.  The veteran was able to 
plantar flex to 55 degrees, and dorsiflex to 20 degrees.  
There were 30 degrees of inversion and 20 degrees of 
eversion.  There was no weakness in the foot or toes.  There 
was normal heel and toe rasing, and the veteran was able to 
squat quite well.  It was the examiner's opinion that the 
veteran suffered from chronic capsulitis of the right ankle.

A VA orthopedic examination was conducted in June 1999.  The 
veteran reported pain in the right ankle.  On examination, 
there was no weakness in the plantar or dorsiflexion.  There 
was pain in the lateral aspect of the ankle on dorsiflexion 
with resistance.  Range of motion was plantar flexion to 40 
degrees and dorsiflexion to 20 degrees.  There was no 
deformity or swelling of the ankle.  There was tenderness in 
the fibulocalcaneal ligament to palpation.  No crepitation 
was noted in the ankle on motion.  The diagnosis was chronic 
ligament strain, calcaneofibular ligament on the right.  
There was no indication of arthritis in the joint on motion 
or in function.  The examiner stated that the ranges of 
motion were within normal limits for a man of the veteran's 
age, and that a possibility of increase in functional 
limitation during flare-ups of pain did exist and should be 
considered as normal.  

On VA podiatry examination in July 1999, the veteran reported 
constant aching pain in the right ankle.  He stated that the 
pain was worse on prolonged standing or walking, and the pain 
limited his ability to stand during his work as a security 
guard.  On examination, there was no asymmetry of the right 
foot or ankle compared to the left.  There was no deformity 
of the malleolar area.  The veteran was able to plantar flex 
to 5 degrees, and dorsiflex to 20 degrees.  There were 30 
degrees of inversion and 10-15 degrees of eversion.  There 
was no weakness in the foot or toes.  There was normal heel 
and toe rasing, and the veteran was able to stand, squat, 
supinate, and pronate without pain or discomfort.  There were 
no signs of edema or instability.  The veteran did complain 
of pain in the right ankle with end range in dorsiflexion.  
No X-rays were reviewed.  The diagnosis was chronic 
degenerative joint disease of the right ankle.

In reviewing the record, the Board notes that the veteran's 
service connected right ankle disorder is manifested by 
minimal objective findings; there is no demonstration of 
limitation of motion, swelling, or deformity.  While the July 
1999 examiner referred to degenerative joint disease, this 
was not supported by X-ray findings.  The current 10 percent 
evaluation is appropriate in order to compensate the veteran 
for his complaints of daily pain and limitations of standing 
at work.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.59 (1998).  Thus, the current 10 percent 
evaluation contemplates the additional level of disability 
that would be present during such an exacerbation.  The 
objective findings simply do not demonstrate the malunion of 
tibia and fibula with moderate ankle disability, the marked 
limitation of motion, or ankylosis that would entitle the 
veteran to a higher evaluation.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 3.102, Part 4, § 4.7, Codes 5262, 
5270, 5271 (1999).  (The Board notes that the VA examiner in 
July 1999 described plantar flexion to "5 degrees," whereas 
the June 1999 examination noted plantar flexion to 40 
degrees, and described the veteran's range of motion as 
within normal limits.  The Board assumes that the July 1999 
notation was a mistake in transcription given that the "5 
degrees" figure was applied to both ankles, and the examiner 
did not refer to the range of motion as limited.)

Accordingly, the Board finds that the veteran is not entitled 
to an evaluation in excess of 10 percent for residuals of 
right ankle disability.  The facts in this case do not raise 
a reasonable doubt which could be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1999).

The veteran's accredited representative argues that the 
Board's remand order was not complied with in that the VA 
examiner in 1999 did not provide diagnoses of all the 
veteran's foot disorders and did not provide an opinion as to 
whether such foot disorders were etiologically related to the 
service-connected ankle disability.  In this regard, the 
Board notes that the examiner did not find a chronic 
bilateral foot disorder to account for the veteran's 
complaints and was, of course, not required to discuss the 
etiology of a disability not shown.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

